EXHIBIT 1 JOINT FILING AGREEMENT This will confirm the agreement by and among all the undersigned that the Schedule 13G filed on or about this date and any amendments thereto with respect to the beneficial ownership by the undersigned of the Common Shares, $.01 par value per share, of Genpact Limited is being filed on behalf of each of the undersigned in accordance with Rule 13d-1(k)(1).This agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated:February 13, 2012 GE CAPITAL (MAURITIUS) HOLDINGS LTD. By: /s/ Frank J. Ertl Name: Frank J. Ertl Title: Attorney-in-fact GE CAPITAL INTERNATIONAL (MAURITIUS) By: /s/ Frank J. Ertl Name: Frank J. Ertl Title: Attorney-in-fact GE INDIAN SERVICES HOLDING PRIVATE LIMITED By: /s/ Frank J. Ertl Name: Frank J. Ertl Title: Attorney-in-fact GE INDIA VENTURES LLC By: /s/ Frank J. Ertl Name: Frank J. Ertl Title: Attorney-in-fact GENERAL ELECTRIC CAPITAL SERVICES INDIAN INVESTMENTS LLC By: /s/ Frank J. Ertl Name: Frank J. Ertl Title: Attorney-in-fact GENERAL ELECTRIC CAPITAL CORPORATION By: /s/ Frank J. Ertl Name: Frank J. Ertl Title: Attorney-in-fact GENERAL ELECTRIC CAPITAL SERVICES, INC. By: /s/ Frank J. Ertl Name: Frank J. Ertl Title: Attorney-in-fact GENERAL ELECTRIC COMPANY By: /s/ Frank J. Ertl Name: Frank J. Ertl Title: Attorney-in-fact
